DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 6 are objected to because of the following informalities: 
Claim 4, lines 3-4, recites “…and the second guide is roller disposed…” and should instead read “…and the second guide roller is disposed…”
Claim 6, lines 1, recites the word “worm” and it should be the word “work.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US Patent 4,117,702).
With regards to claim 1, Foster discloses a roll bender apparatus for bending a work piece, the apparatus comprising:
a base (41, 43);
a bending roller (21) rotatably disposed on the base;
a first guide roller (27) rotatably disposed on base;
a second guide roller (29) rotatably disposed on the base, the first and second guide rollers positioned on opposite sides of the bending roller, as seen in Figure 5, 
wherein the first guide roller (27) and the second guide roller (29) is translatable on the base to vary the bending of the work piece as the work piece is advanced between the bending roller (21) and the first and second guide rollers [as described in at least Column 5, line 50 – Column 6, line 5];
a first work piece guide assembly [at least elements 164, 165 of frame 161 that are rotatably mounted on the shaft 115, Column 11, lines 1-10] movable about the first guide roller (27); and
a second work piece guide assembly [the second guide assembly is identical to first guide assembly as described above and seen in at least Figures 5 and 8] movable about the second guide roller (29);
wherein the first and second work piece guide assemblies are oriented to receive the work piece as the work piece is advanced between the bending roller (21) and the first and second guide rollers (27 and 29), as seen in Figure 5, the first and second work piece guide assemblies configured to move about the first and second guide rollers [Column 11, lines 1-10 and Figure 5]  respectively in response to the work piece being bent as the work piece is advanced between the bending roller (21) and the first and second guide rollers (27 and 29).
With regards to claim 2, Foster discloses wherein the first guide roller (27) and the second guide roller (29) is drivable to advance the work piece when the work piece is positioned between the bending roller and the first and second guide rollers.
With regards to claim 3, Foster discloses wherein each of the first and second work piece guide assemblies is oriented to resist twisting of the work piece when the work piece is positioned within the work piece guide assemblies as the work piece is advanced through the bending roller and the first and second guide rollers [ Column 11, lines 1-20].
With regards to claim 4, Foster discloses further comprising: a first axle (115) and a second axle (115) disposed on the base (41, 43); 
wherein the first guide roller (27) is disposed on the first axle and the second guide roller (29) is disposed on the second axle; and 
wherein the first and second work piece guide assemblies are rotatably disposed on the first and second axles (115, 115) respectively to accommodate bending of the work piece as the position of the bending roller (21) on the base (41, 43) is adjusted and the work piece is advanced through the bending roller (21) and the first and second guide rollers (27, 29), as seen in at least Figure 8.
With regards to claim 12, Foster discloses a roll bender apparatus for bending a work piece, the apparatus comprising:
a base (41, 43);
a bending roller (21) rotatably disposed on the base;
a first guide roller (27) rotatably disposed on base;
a second guide roller (29) rotatably disposed on the base, the first and second guide rollers positioned on opposite sides of the bending roller, wherein the bending roller (21) is translatable on the base in a direction extending between the first and second guide rollers (27 and 29) [Column 6, lines 40-55], and one or more of the bending roller, the first guide roller, or the second guide roller is drivable to advance the work piece when the work piece is positioned between the bending roller and the first and second guide rollers, the bending roller (21) being adjustable on the base to vary the bending of the work piece as the work piece is advanced between the bending roller and the first and second guide rollers; 
a first work piece guide assembly rotatably [at least elements 164, 165 of frame 161 that are rotatably mounted on the shaft 115, Column 11, lines 1-10]  disposed about the first guide roller (27); and 
a second work piece guide assembly [the second guide assembly is identical to first guide assembly as described above and seen in at least Figures 5 and 8] rotatably disposed about the second guide roller (29);
 wherein the first and second work piece guide assemblies are oriented to receive the work piece and resist twisting of the work piece as the work piece is advanced between the bending roller and the first and second guide rollers [Column 11, lines 1-10].
With regards to claim 13, Foster discloses further comprising: a first axle and a second axle disposed on the base, the first guide roller disposed on the first axle and the second guide roller disposed on the second axle; wherein the first and second work piece guide assemblies are rotatably disposed on the first and second axles respectively to accommodate bending of the work piece as the position of the bending roller on the base is adjusted.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caporusso (US 2004/0237619).
With regards to claim 19, Caporussi discloses a roll bender apparatus for producing a curvature in a work piece, the apparatus comprising:
a base [as seen in Figure 3, not labeled];
a first stationary guide roller (7, 8) and a second stationary guide roller (7’, 8’), the first and second stationary guide rollers rotatable on the base;
a bending roller (9), the bending roller movable on the base along a line of motion extending between the first guide roller and the second guide roller [ at least paragraph 0009];
a first guide assembly (1) positioned adjacent to the first guide roller (7,8); and
a second guide assembly (1) positioned adjacent to the second guide roller (7’, 8’);
wherein each guide assembly is shaped to receive the work piece through the guide assembly and is movable about the corresponding guide roller to conform to changes in the curvature of the work piece as the work piece is bent during operation of the roll bender apparatus [element 1 has three degrees of freedom, as described in paragraph 0011-0015].





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Foster.
Foster discloses a suitable power source (not shown) to drive the rollers [Column 12, lines 30-31]. Foster discloses the invention substantially as claimed except for a motor to drive the rollers. It is considered to be well-known that a motor is a common power source to drive rollers. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have Foster’s rollers be driven by a motor, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).

Allowable Subject Matter
Claims 5-11, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: 
US Patents 4,080,815 and 5,187,959 disclose roller bending machines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725